—Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered September 26, 1997, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
Defendant pleaded guilty to the crime of sodomy in the first degree in satisfaction of a two-count indictment and was sentenced to a term of 7 to 14 years in prison. On appeal, defense counsel has asserted that no nonfrivolous appealable issues exist and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The record discloses that defendant was prosecuted pursuant to a valid accusatory instrument, he entered a voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.